Campbell, J.,
delivered the opinion of the court.
The appeal of Simmons from the refusal by the board of supervisors to reduce the assessment complained of was dismissed on the ground that the action of the board increasing the valuation of the land one hundred per centum at its August term, 1889, should have been appealed from within five days, or else it was final and conclusive and not to be questioned thereafter, even in the state of case provided for by § 507 of the code.
This is an erroneous view of the law. Section 507 was made for just such a case as this, among others. The citizen whose property *40is properly valued ou the assessment roll has no occasion to file objections, as provided by § 499 of the code, or to attend the meeting of the board, as contemplated by § 503, and, if wrong is done him by increasing the value of his property unduly, he may apply to the board to correct the wrong and have his complaint heard and decided, and may appeal from an adverse decision under § 2351 of the code.

Reversed and remanded.